Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
Claims 1-2, 4-15, 17-23, 25, 27-29 have been examined. Claims 1, 14, 22, 28 have been amended. Claims 3, 16, 24, 26, 30 have been previously canceled.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-15, 17-23, 25, 27-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  

2019 Revised Patent Eligibility Guidance (PEG): Step 1: 
Claims 1-10 recite(s) a method for predicting or preventing hospital readmission, which is within a statutory category   (process). Claims 11-17 recite(s) a system for predicting or preventing hospital readmission, which is within a statutory category (machine.). Claims 18-20 recite(s) a non-transitory computer storage media having computering-executable instruction for predicting or preventing hospital readmission, which is within a statutory category (manufacture) 

2019- Step 2A - Prong One: 


The limitation of Independent claims 1-20 recites at least one abstract idea. Specifically, Claim 1 recites the steps of:  
An apparatus for generating at least one injection parameter for a contrast agent injector, the apparatus comprising: a first data interface configured to receive patient data; a second data interface configured to connect to a contrast agent injector; and a data processing unit configured to generate at least one injection parameter in dependence on patient data received by way of the first data interface and to output the injection parameter at the second data interface
The limitations “generating at least one injection parameter for a contrast agent injector,” constitutes (b) certain methods of organizing human activity (e.g. fundamental economic principles or practice including hedging, insurance, mitigating risk; etc., commercial or legal interactions including agreements in the form of contracts, etc., managing personal behavior or relationships or interactions between people including social activities, teaching, following rules or instruction, etc.) because  these limitation could be performed by the user to provide the injection data for the contrast  agent ..
The limitations of ” a first data interface configured to receive patient data; a second data interface configured to connect to a contrast agent injector;” constitutes (b) certain methods of organizing human activity (e.g. fundamental economic principles or practice including hedging, insurance, mitigating risk; etc., commercial or legal interactions including agreements in the form of contracts, etc., managing personal behavior or relationships or interactions between people including social activities, teaching, following rules or instruction, etc.) because  these limitation could be performed by the user to collect patient data and connect to the injector the reliability indication of medical data based on time interval and time threshold. Accordingly, the claim is directed toward at least one abstract idea. 

Furthermore, the abstract idea for claim 1 is identical as the abstract idea for claim 9 and 12, because the only difference between claim 1 and claim 9 is that claim 9 recites a system whereas claim 1 recites an apparatus, and .the only difference between claim 1 and claim 12 is that claim 12 recites a method whereas claim 1 recites an apparatus. 

Furthermore, the following depending claims further define the at least one abstract idea, and thus fail to make the abstract idea any less abstract. 

Dependent claim 5 recites the values of the injection parameter, and thus merely define steps that were indicated as being part of the abstract idea, and thus part of mental process. 
Dependent claim 6 recites the use of computer tomography scanner to assess the received data that were indicated as being part of the abstract idea, and thus part of mental process
Dependent claims 7-8 recites the additional data interface that were indicated as being part of the abstract idea, and thus part of organizing human activity


2019 PEG: Step 2A - Prong Two: 
 
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 

Claim 1 recites 
:  
An apparatus for generating at least one injection parameter for a contrast agent injector, (using a computer as tools to carry out the abstract idea as noted below, See MPEP 2106.05(f)), the apparatus comprising: a first data interface configured to receive patient data; a second data interface configured to connect to a contrast agent injector (using a computer as tools to carry out the abstract idea as noted below, See MPEP 2106.05(f)); and a data processing unit configured to generate at least one injection parameter in dependence on patient data received by way of the first data interface and to output the injection parameter at the second data interface ((merely data gathering steps as noted below, see MPEP 2106.05(g)))

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application. 
Regarding the limitation “An apparatus for generating at least one injection parameter for a contrast agent injector,”, the examiner submits that this additional limitation merely adds insignificant extra-solution activity to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract (using a computer as tools to carry out the abstract idea as noted below, See MPEP 2106.05(f))..
Regarding the additional limitation “a first data interface configured to receive patient data; a second data interface configured to connect to a contrast agent injector”, this is a pre-solution activity.  The examiner submits that this additional limitation merely adds insignificant extra-solution activity to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract (using a computer as tools to carry out the abstract idea as noted below, See MPEP 2106.05(f)).

Regarding the additional limitation of “a data processing unit configured to generate at least one injection parameter in dependence on patient data received by way of the first data interface and to output the injection parameter at the second data interface “, this is a post-soluton activity. The examiner submits that this additional limitation merely adds insignificant extra-solution activity of gathering data to the at least one abstract idea in a manner of post solution activity that does not meaningfully limit the at least one abstract idea ((merely data gathering steps as noted below, see MPEP 2106.05(g))). Particularly, the use of a contrast agent injector, a first/second data interface is not positively claimed in the claim as it defines the service but is claimed at such a high level of generality that it represents mere instructions to implement an abstract idea on a computer and uses the computer as a tool to perform the abstract idea MPEP 2106.05(f)

Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to implement and revise a treatment plan, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05). 
For these reasons, representative independent claims 1, 14, 22, 28 do not recite additional elements that integrate the judicial exceptions into a practical application. (The Examiner notes the mere recitation of a processor, data interface system, contrast agent injector devices does not take the claim out of the method of organizing human interaction grouping. Thus the claim recites an abstract idea)

The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set below:  
, and dependent claim 19 the use of pulse devices, blood pressure devices  the examiner submits that this additional limitation merely adds insignificant extra-solution activity to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract (using a computer as tools to carry out the abstract idea as noted, See MPEP 2106.05(f))
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. 
For claims 1, 9 and 12 and dependent claims 2-8, 10-11,13-20 limit the use of a computing component, a processor, measuring devices,computer tomography devices,  etc.... The specification merely describes the use of these computing components. The Examiner submits that these limitations amount to merely using these computer devices as well-understood, routine, conventional activity (Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018).), and MPEP 2106.05(d)(I)(2). Further the use of generic computer components to perform abstract ideas does not See Alice, 573 U.S. at 223 (“mere recitation of a generic computer cannot transform a patient-ineligible abstract idea into a patent-eligible invention”). 

For the reasons stated, the claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 USC 101. Therefore, claims 1- 20 are rejected under 35USC101 as being directed to non-statutory subject matter. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

.

Claim(s) 1-8, 12-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Ortenzi et al. (WO 2013/169687 hereinafter Ortenzi) 

With respect to claim 1, Ortenzi teaches an apparatus for generating at least one injection parameter for a contrast agent injector, the apparatus comprising: a first data interface configured to receive patient data (‘687; page/lines 20/13-20: is configured to display  configured to display patient data (acquired by the injection data management module from the medical information system); a second data interface configured to connect to a contrast agent injector (‘687; page/lines 20/13/20:: is configured to contrast media data (acquired by the injection data management module from the contrast media data source), and contrast media injection data (acquired by the injection data management module from the contrast media injector system); and a data processing unit configured to generate at least one injection parameter in dependence on patient data received by way of the first data interface and to output the injection parameter at the second data interface (‘687; Abstract: data on contrast media actually administered/injected by a contrast media injector system (602) for this imaging operation may be stored in a data structure (780) on the injection data management module (660)). .
Claim 12 is rejected as the same reason with claim 1 

With respect to claim 2, Ortenzi teaches the apparatus according to claim 1 wherein the first data interface is adapted to be connected to one or more measuring devices (‘687; page/lines 57/24-29 ).  

With respect to claim 3, Ortenzi teaches the apparatus according to claim 1 wherein the first data interface is configured to be connected to a patient database to 687; page/lines 20/17-20).  

With respect to claim 4, Ortenzi teaches the apparatus according to claim 1 wherein at least one of the first data interface and the second data interface includes a wireless interface with a proprietary protocol (‘687; page/lines 67/25-27).  

With respect to claim 5, Ortenzi teaches the apparatus according to claim 1 wherein the at least one injection parameter includes a value for at least one of: an amount of contrast agent, an injection time, injection period, a flow rate, and a flow profile of a contrast agent.(‘687; page/lines 20/26-28)   

With respect to claim 6, Ortenzi teaches the apparatus according to claim 1 further comprising a third data interface configured to receive data from a computer tomography scanner and to assess the received data, wherein the received data includes image data, wherein the third data interface is configured to send control signals to the computer tomography scanner, to cause an imaging scan (‘687; page/lines 50/24-26).  

With respect to claim 7, Ortenzi teaches the apparatus according to claim 1 wherein the second data interface or a fourth data interface is configured to receive data that includes implemented injection parameters, from the contrast agent injector (‘687; page/lines 50/20-24).  

With respect to claim 8, Ortenzi teaches the apparatus according to claim 1 wherein the data processing unit is configured, in dependence on data received by a data interface chosen among the first data interface, the second data interface, and a third data interface to adapt the generation of the at least one injection parameter by machine learning means (‘687; Abstract).  

With respect to claim 13, Ortenzi teaches the method according to claim 12 further comprising at least one step chosen among: actuating a contrast agent injector with the output injection parameter or a modified generated injection parameter; actuating data from a computer tomography scanner; and receiving data from the computer tomography scanner (‘687; page/lines 50/24-26).   

With respect to claim 14, Ortenzi teaches the method according to claim 13 wherein the data received from the computer tomography scanner includes a computer tomography scanning image, the method further comprising assessing the computer tomography scanning image using image processing software, and storing at least the assessment with the implemented injection parameter. (‘687; page/lines 50/24-26  

With respect to claim 15, Ortenzi teaches the method according to claim 12 wherein the generating the injection parameter comprises generating the injection parameter in dependence on the patient data and in dependence on at least one previously stored assessment (‘687; Abstract).  

With respect to claim 16, Ortenzi teaches the method according to claim 12 wherein the generated injection parameter is represented by the contrast agent injector 687; Abstract).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

.

Claim 9-11, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ortenzi et al. (WO. 2013169687 hereinafter Ortenzi) in view of Owaza et al. (US. 4,608,994 hereinafter Owaza)

Claim 9 is rejected as the same reason with claim 1. 
Ortenzi  discloses the measuring device, but does not disclose a measuring device configured to be connected to the apparatus by way of the first data interface, 
However, Ozawaa teaches the aforementioned feature (‘994; Abstract: A physiological monitoring device receives a plurality of physiological measurements, including the user's diastolic and systolic blood pressure, pulse rate and body temperature. The physiological measurements are stored in a memory which is controlled by a microprocessor. The microprocessor organizes the measurements and causes the measurements to be displayed for analysis on a screen in either digital or graph form). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of calimed invention to modify the apparatus of Ortenzi with the technique of providing physiological device as taught by Ozawa in order to include the measuring devices in the data interface to detect the measurement of physiological parameters for a contrast agent injector.

With respect to claim 10, the combined art teaches the system according to claim 9 further comprising a contrast agent injector connected by way of the second data interface (‘687; Abstract).  

 With respect to claim 11, the combined art system according to claim 9 wherein the measuring device is at least one device chosen among: a wrist pulse rate measuring device, an ankle pulse rate measuring device, a blood pressure measuring device for pulse rate, a blood pressure measurement at for a wrist and/or ankle, a thermometer, a body thermometer, a body temperature probe, an oximeter, and a pulse oximeter (‘994; Abstract: pulse rate; Col 4, lines20-31: thermometer).   


With respect to claim 17, Ortenzi does not teach, according to the method according to claim 12 wherein detecting the patient data includes retrieving physiological parameters from a measuring device and transmitting the physiological parameters from the measuring device to the apparatus. 
However, Ozawa discloses the aforementioned feature (‘994  
It would have been obvious to one of ordinary skill in the art before the effective filing date of calimed invention to modify the apparatus of Ortenzi with the technique of providing physiological device as taught by Ozawa in order to include the measuring devices in the data interface to detect the measurement of physiological parameters for a contrast agent injector.

With respect to claim 18, Ortenzi does not teach, according to the method according to claim 12 wherein detecting the patient data includes accessing a patient database and retrieving further patient data.  
However, Ozawa discloses the aforementioned feature (‘994; Abstract:).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of calimed invention to modify the apparatus of Ortenzi with the technique of providing physiological device as taught by Ozawaa in order to include the measuring devices in the data interface to detect the measurement of physiological parameters for a contrast agent injector.  

With respect to claim 19. Ortenzi does not teach, according to the apparatus according to claim 2, wherein the one or more measuring devices are configured to 

However, Ozawa discloses the aforementioned feature (‘994; Abstract:).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of calimed invention to modify the apparatus of Ortenzi with the technique of providing physiological device as taught by Ozawaa in order to include the measuring devices in the data interface to detect the measurement of physiological parameters for a contrast agent injector.  

With respect to claim 20, Ortenzi does not teach, according to the method according to claim 14 wherein storing at least the assessment with the implemented injection parameter comprises storing at least the assessment with the implemented injection parameter in a patient database or a documentation system through a network or an internet connection. 
However, Ozawa discloses the aforementioned feature (‘994; Abstract: reproducing document over communication link).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of calimed invention to modify the apparatus of Ortenzi with the technique of providing physiological device as taught by Ozawa in order to include the measuring devices in the data interface to detect the measurement of physiological parameters for a contrast agent injector.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211. The examiner can normally be reached Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on 5712726781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIEP V NGUYEN/Primary Examiner, Art Unit 3686